Name: Regulation (EC) No 1103/2008 of the European Parliament and of the Council of 22Ã October 2008 adapting a number of instruments subject to the procedure laid down in ArticleÃ 251 of the Treaty to Council Decision 1999/468/EC, with regard to the regulatory procedure with scrutiny Ã¢  Adaptation to the regulatory procedure with scrutiny Ã¢  Part Three
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  European Union law;  political framework;  civil law;  free movement of capital;  economic analysis
 Date Published: nan

 14.11.2008 EN Official Journal of the European Union L 304/80 REGULATION (EC) No 1103/2008 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 22 October 2008 adapting a number of instruments subject to the procedure laid down in Article 251 of the Treaty to Council Decision 1999/468/EC, with regard to the regulatory procedure with scrutiny Adaptation to the regulatory procedure with scrutiny Part Three THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 61(c), point 1(a) of the first paragraph of Article 63 and Article 67 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), Having regard to the opinion of the European Central Bank (2), After consulting the Committee of the Regions, Acting in accordance with the procedure laid down in Article 251 of the Treaty (3), Whereas: (1) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (4) has been amended by Council Decision 2006/512/EC (5), which introduced the regulatory procedure with scrutiny for the adoption of measures of general scope and designed to amend non-essential elements of a basic instrument adopted in accordance with the procedure laid down in Article 251 of the Treaty, inter alia, by deleting some of those elements or by supplementing the instrument with new non-essential elements. (2) In accordance with the statement by the European Parliament, the Council and the Commission (6) concerning Decision 2006/512/EC, for the regulatory procedure with scrutiny to be applicable to instruments adopted in accordance with the procedure laid down in Article 251 of the Treaty which are already in force, those instruments must be adjusted in accordance with the applicable procedures. (3) The United Kingdom and Ireland, which took part in the adoption and application of the instruments amended by this Regulation, in accordance with Article 3 of the Protocol on the Position of the United Kingdom and Ireland annexed to the Treaty on European Union and the Treaty establishing the European Community, are taking part in the adoption and application of this Regulation. (4) In accordance with Articles 1 and 2 of the Protocol on the Position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark is not taking part in the adoption of this Regulation and is not bound by it or subject to its application, HAVE ADOPTED THIS REGULATION: Article 1 In this Regulation, the term Member State shall mean all Member States with the exception of Denmark. Article 2 The instruments listed in the Annex are hereby adapted, in accordance with that Annex, to Decision 1999/468/EC, as amended by Decision 2006/512/EC. Article 3 References to provisions of the instruments listed in the Annex shall be understood to be references to those provisions as adapted by this Regulation. Article 4 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaty establishing the European Community. Done at Strasbourg, 22 October 2008. For the European Parliament The President H.-G. PÃ TTERING For the Council The President J.-P. JOUYET (1) OJ C 224, 30.8.2008, p. 35. (2) OJ C 117, 14.5.2008, p. 1. (3) Opinion of the European Parliament of 18 June 2008 (not yet published in the Official Journal) and Council Decision of 25 September 2008. (4) OJ L 184, 17.7.1999, p. 23. (5) OJ L 200, 22.7.2006, p. 11. (6) OJ C 255, 21.10.2006, p. 1. ANNEX 1. Council Regulation (EC) No 44/2001 of 22 December 2000 on jurisdiction and the recognition and enforcement of judgments in civil and commercial matters (1) As regards Regulation (EC) No 44/2001, the Commission should be empowered to update or make technical adjustments to the forms set out in the Annexes to that Regulation. Since those measures are of general scope and are designed to amend non-essential elements of Regulation (EC) No 44/2001, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Regulation (EC) No 44/2001 is hereby amended as follows: 1. Article 74(2) shall be replaced by the following: 2. The updating or technical adjustments of the forms, specimens of which appear in Annexes V and VI, shall be adopted by the Commission. Those measures, designed to amend non-essential elements of this Regulation, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 75(2).; 2. Article 75 shall be replaced by the following: Article 75 1. The Commission shall be assisted by a committee. 2. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 2. Council Regulation (EC) No 1206/2001 of 28 May 2001 on cooperation between the courts of the Member States in the taking of evidence in civil or commercial matters (2) As regards Regulation (EC) No 1206/2001, the Commission should be empowered to update or make technical amendments to the standard forms set out in the Annex to that Regulation. Since those measures are of general scope and are designed to amend non-essential elements of Regulation (EC) No 1206/2001, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Regulation (EC) No 1206/2001 is hereby amended as follows: 1. Article 19(2) shall be replaced by the following: 2. The updating or making of technical amendments to the standard forms set out in the Annex shall be carried out by the Commission. Those measures, designed to amend non-essential elements of this Regulation, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 20(2). 2. Article 20 shall be replaced by the following: Article 20 1. The Commission shall be assisted by a committee. 2. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 3. Council Regulation (EC) No 343/2003 of 18 February 2003 establishing the criteria and mechanisms for determining the Member State responsible for examining an asylum application lodged in one of the Member States by a third-country national (3) As regards Regulation (EC) No 343/2003, the Commission should be empowered to adopt the conditions and procedures for the implementing of the humanitarian clause and to adopt the criteria necessary for carrying out transfers. Since those measures are of general scope and are designed to amend non-essential elements of Regulation (EC) No 343/2003 by supplementing it with new non-essential elements, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Regulation (EC) No 343/2003 is hereby amended as follows: 1. Article 15(5) shall be replaced by the following: 5. The conditions and procedures for implementing this Article, including, where appropriate, conciliation mechanisms for settling differences between Member States concerning the need to unite the persons in question, or the place where this should be done, shall be adopted by the Commission. Those measures, designed to amend non-essential elements of this Regulation by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 27(3).; 2. Article 19(5) shall be replaced by the following: 5. The Commission may adopt supplementary rules on carrying out transfers. Those measures, designed to amend non-essential elements of this Regulation by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 27(3).; 3. Article 20(4) shall be replaced by the following: 4. The Commission may adopt supplementary rules on carrying out transfers. Those measures, designed to amend non-essential elements of this Regulation by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 27(3).; 4. Article 27(3) shall be replaced by the following: 3. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 4. Regulation (EC) No 805/2004 of the European Parliament and of the Council of 21 April 2004 creating a European Enforcement Order for uncontested claims (4) As regards Regulation (EC) No 805/2004, the Commission should be empowered to amend the standard forms set out in the Annexes to that Regulation. Since those measures are of general scope and are designed to amend non-essential elements of Regulation (EC) No 805/2004, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Articles 31 and 32 of Regulation (EC) No 805/2004 shall be replaced by the following: Article 31 Amendments to the Annexes The Commission shall amend the standard forms set out in the Annexes. Those measures, designed to amend non-essential elements of this Regulation, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 32(2). Article 32 Committee 1. The Commission shall be assisted by the committee referred to in Article 75 of Regulation (EC) No 44/2001. 2. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. (1) OJ L 12, 16.1.2001, p. 1. (2) OJ L 174, 27.6.2001, p. 1. (3) OJ L 50, 25.2.2003, p. 1. (4) OJ L 143, 30.4.2004, p. 15.